


EXHIBIT 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between JOHN F.
MENEOUGH, an individual (“Meneough”) and PALM COAST DATA LLC, a Delaware limited
liability company (“Company”), on the date(s) indicated on the signature page
hereto.  This Agreement is made under the following circumstances and
understandings of the parties:


WHEREAS, Meneough has been employed by Company on an “at will” basis through the
date hereof; and


WHEREAS, the parties desire to provide for Meneough’s continued employment by
Company on an “at will” basis through April 30, 2012.  On April 30, 2012,
Meneough’s employment will automatically terminate without any further action on
the part of either Meneough or Company required; and


WHEREAS, Meneough additionally agrees to waive any claims against Company and
its affiliates and further agrees to various post-employment restrictions,


NOW THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, the receipt, adequacy and legal sufficiency of which is
hereby acknowledged, and intending to be legally bound, Company and Meneough
agree as follows:


1.           Employment; Duties.
 
a.           Meneough has, effective August 1, 2011, resigned as chief executive
officer of the Company and the Company has accepted such resignation.
 
b.           Company shall continue to employ Meneough as an employee-at-will
and Meneough hereby accepts such employment, subject to the terms and conditions
of this Agreement.
 
c.           Hereafter, Meneough shall provide executive level advisory services
regarding Company’s business to its senior level personnel, assist such
personnel in their strategic efforts to expand Company’s business, assist
Company in achieving the orderly succession of Company’s new chief executive
officer, and perform such other similar duties as the new chief executive
officer may reasonably request.  Meneough shall perform his duties under this
Agreement diligently and in good faith using his best professional judgment, but
is not required to meet any minimum hourly obligations and shall have the right
to engage in other pursuits, business or otherwise, that do not substantially
interfere with his obligations hereunder.
 
d.           Meneough’s place of employment with Company shall be as agreed-upon
by Meneough and the Company on a case-by-case basis.  Except as Meneough and
Company may otherwise agree, his duties shall not require travel away from Palm
Coast, Florida and if reasonable may be accomplished via electronic means.  To
the extent Meneough is required and agrees to travel, any such travel shall be
reimbursed in accordance with Company’s standard policies.
 
 
 
 
2.           Compensation and Benefits.
 
a.           Salary.  The salary payable hereunder by Company to Meneough during
the Term (as defined below) shall be at an annual rate of $346,600 until
September 10, 2011 and at an annual rate of $270,000 from September 10, 2011
through the end of the Term plus a final payment of $20,000 payable upon receipt
of the release referred to in the last sentence of Section 4 of this
Agreement.  All payments of salary will be made in installments, appropriately
prorated, in accordance with Company’s customary payroll practices and shall be
subject to withholding, FICA and other required or customary payroll
charges.  Such salary shall be paid as compensation for the services rendered to
Company under this Agreement and in partial consideration of the release and
restrictive covenants contained herein.
 
b.           Benefits.  During the Term of this Agreement, Company shall
continue to provide Meneough with the benefits to which he is entitled as of the
date hereof, including but not limited to, health, dental and vision insurance,
and Company’s 401(k) plan and matching contributions, if any.
 
c.           Vacations.  Meneough shall not be entitled to any payment for
unused vacation days.
 
d.           Severance.  If prior to April 30, 2012, Meneough’s employment is
terminated by him for any reason other than breach of this Agreement by Company
or by Company other than for “Cause” (as defined below), Company shall continue
to pay his salary until such date; provided that if, prior to any such
termination by Meneough, Company had provided Meneough notice of breach pursuant
to Section 3(b)(i) of this Agreement which had not been cured, then Meneough
shall not be entitled to such additional payment.  If Meneough’s employment is
terminated by Company for “Cause” (as defined below) Meneough shall not be
entitled to any severance.  If Meneough's employment is terminated by Meneough
for Company's material breach of this Agreement, after Meneough provides notice
of such breach and such breach is not cured in all material respects within
fifteen (15) days, then Company's obligations under Sections 2.a. and 2.b.
hereof shall continue unabated through the remainder of the Term.  The payments
provided for herein shall be in lieu of any other payments pursuant to any
severance policy or otherwise.
 
3.           Term; Termination.
 
a.           Term.  Unless sooner terminated as hereinafter provided, Meneough’s
employment by Company shall terminate on April 30, 2012 (the period from the
date hereof to said date being the “Term”).
 
 
-2-
 
 
b.           Termination by Company.  Company may terminate Meneough’s
employment at any time either with or without Cause.  “Cause” shall exist if
Meneough: (i) materially breaches this Agreement, which breach either cannot be
reasonably cured or which Meneough fails to cure within fifteen (15) business
days of receiving written notice thereof ; (ii) violates any international,
federal or state law to the material detriment of Company; or (iii) engages in
conduct that causes financial or reputational harm to Company.
 
c.           Death or Disability.  If during the Term Meneough shall die or
become disabled so as to be unable to provide his services hereunder, Company’s
obligations under Sections 2.a. and 2.b. hereof shall nevertheless continue
unabated through the remainder of the Term.
 
d.           Effect of Termination Under Certain Circumstances.  If Company
terminates Meneough’s employment for Cause, upon such termination all further
obligations of Company under Sections 2.a. and 2.b. shall forthwith cease, other
than to pay salary and other amounts accrued through the date of termination.
 
4.           Release; Waiver.  In consideration of the benefits provided to him
in this Agreement, Meneough hereby: (a) releases and agrees not to sue Company
and/or any of the Releasees (hereinafter defined) with respect to any and all
Claims (hereinafter defined), and waives all Claims against Company or any of
the Releasees, whether such Claims were known or unknown, which have arisen or
could have arisen in any manner as of the date he executes this Agreement; (b)
represents that he has not filed any Claim against Company or any of the
Releasees; and (c) agrees that he will not hereafter file any Claim against
Company or any of the Releasees or seek any compensation for any Claim other
than the consideration described in this Agreement, and that if any court
assumes jurisdiction over any Claim against Company or any of the Releasees on
behalf of or otherwise for his benefit, Meneough will direct that court to
withdraw from or dismiss with prejudice the Claim.  Nothing in this Section 4 is
intended to preclude Meneough from pursuing claims for alleged breaches by
Company of this Agreement.  Further, nothing in this Agreement shall interfere
with Meneough’s right to file a charge, cooperate or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, a state civil or human rights agency or commission and/or or other
federal or state regulatory or law enforcement agency.  However, the
consideration provided to the Meneough in this Agreement shall be the sole
relief provided to Meneough for the claims that are released by Meneough herein,
and Meneough will not be entitled to recover and agrees to waive any monetary
benefits or recovery against Company in connection with any such claim, charge
or proceeding without regard to who has brought such Complaint or Charge.  Prior
to, and as a condition of, receiving the final payment referenced in Section
2(a), but after the conclusion of the Term, Meneough shall execute a Release
substantially similar in form to this Section 4.
 
a. Releasees.  As used in this Agreement, the term “Releasees” means Palm Coast
Data LLC, AMREP Corporation and Kable Media Services, Inc. and their
subsidiaries, and any related or affiliated person/firm/entity, and any one or
more of the predecessors, successors, assigns, legal representatives, and
current or former directors, stockholders, members, managers, partners,
trustees, officers, contractors and agents of any of the aforementioned entities
and/or any related or affiliated person/firm/entity.
 
-3-
 
 
b. Claim.  As used in this Agreement, the term “Claim” means any and all claims
made, to be made, or which might have been made of whatever nature from the
beginning of time to present, including, but not limited to, those that arose as
a consequence of Meneough’s employment with Company, the termination of said
employment, any conduct, practice, policy, omission or agreement of Company or
any of the Releasees, or arising out of any acts committed or omitted during or
after the existence of the employment relationship, all up through and including
the Effective Date (as hereinafter defined), including, but not limited to,
those which were, could have been or could be the subject of, or the basis for,
an administrative or judicial proceeding filed by Meneough or on Meneough’s
behalf under federal, state or local law or regulation or executive order,
including, but not limited to, actions in common law, in equity, contract or
tort, including but not limited to, claims for back pay, front pay, wages,
bonuses, fringe benefits, any form of discrimination (including but not limited
to race, color, creed, ethnicity, sex, handicap, disability, religion, national
origin or age), emotional distress, breach of any oral, written or implied
contract, pain and suffering, physical injuries, compensatory or punitive
damages, interest, attorney’s fee, severance pay, vacation pay, deferred
compensation, commissions, liquidated damages, sick pay, disability pay, and/or
any other benefit, or defamation claims.  The word “Claim,” shall not include
alleged breaches by Company of this Agreement or any pending workers’
compensation claims.
 
c. Representations; Warranties.  Meneough acknowledges that as of the date
Meneough signed this Agreement, Meneough (a) has not suffered a work-related
injury that Meneough has not properly disclosed to Company; (b) has been paid in
full all wages due and owing to Meneough for any and all work performed for
Company; and (c) has disclosed to Company all material facts within Meneough’s
knowledge regarding Meneough’s employment with Company, including, but not
limited to, any and all material acts in which Meneough has engaged as an agent
of Company, whether acting within the course and scope of that agency and/or
Meneough’s employment, and Meneough is not aware of any action/inaction Meneough
took/failed to take during Meneough’s employment with Company that could give
rise to a claim against Company and/or any other third party.
 
5.           Restrictions.  Meneough hereby acknowledges that: (a) during his
employment he had and through the Term of this Agreement will continue to have
access to documents and information regarding Company’s customers, clients,
services, methods of operation, sales, pricing and the specialized business
needs of Company’s customers and clients, which documents and information are
highly confidential, and (b) Company’s relationships with its customers and
employees are among Company’s most important assets and business
interests.  Because of this and in exchange for the consideration outlined
herein, Meneough agrees to abide by the following:
 
a.           Non-Disclosure.  Prior to May 1, 2014, Meneough (a) shall not
disclose Confidential Information (as defined below) to anyone other than
Company’s officers or authorized employees, and (b) shall not use such
information for any unauthorized purpose without the prior written consent of
Company.  Further, if Meneough knows judicial or administrative process may
require Meneough to disclose Confidential Information, then Meneough shall
promptly notify Company to allow Company as much time as reasonably possible to
oppose such process and shall inform such judicial or administrative process of
Meneough’s non-disclosure obligations under this Agreement.
 
-4-
 
 
b.           Return of Documents and Property. Within fourteen (14) days after
termination of his employment, Meneough shall return and surrender to Company
originals and all copies (electronic or otherwise) of Confidential Information
and, any other property belonging to Company; provided that Meneough shall be
permitted to retain (a) his Company-issued notebook computer once all
Confidential Information is deleted therefrom and (b) at his sole cost and
expense, to retain his Company-issued cell phone and cell phone number
indefinitely.  Meneough acknowledges all other such materials are, and will
always remain, the exclusive property of Company.
 
c.           Confidential Information.  For the purposes of this
Agreement:  “Confidential Information” means information (whether or not in
writing) that is related to Company’s business and is maintained as confidential
by Company as of the Effective Date of this Agreement.  Confidential Information
includes, without limitation, employee lists, personnel files and other
personnel information; pay scales or other pay data; personnel policies and/or
procedures; past or present business or Trade Secrets (“Trade Secrets” means any
information, including formulas, patterns, compilations, programs, devices,
methods, techniques, or processes that Company holds as confidential and is not
generally known and not readily ascertainable by proper means); methods or
policies; prices or price formulas; processes; procedures; information relating
to customers, partners, and other entities; financial information; computer
software (including design, programming techniques, flow charts, source code,
object code, and related information and documentation); and all other
information of any kind or character relating to the development, improvement,
manufacture, sale, or delivery of products or services by Company, whether or
not reduced to writing.  Confidential Information does not include information
that (a) is or becomes generally available to the public other than through
disclosure by Meneough, or (b) becomes available to Meneough on a
non-confidential basis from a source other than Company or one of its
affiliates, provided that the source is not prohibited from disclosing such
information to Meneough by any contractual or other obligation with Company.
 
d.           Non-Disparagement.  Neither Company nor Meneough shall at any time
during or after the Term in any way disparage the other party or its (or his)
affiliated entities or persons.  Further, neither party will at any time either
make or solicit any comments, statements or the like to the media or to third
parties that may be considered to be derogatory or detrimental to the good name
or business reputation of the other party or any of Company's affiliated
entities or of the Company's directors, stockholders, members, managers,
employees, partners, trustees, officers, contractors or agents.
 
-5-
 
 
e.           Non-Competition; Non-Solicitation; Non-Interference.  Meneough
covenants that he will not, directly or indirectly:
 
i.           at any time before May 1, 2012, anywhere in the United States of
America, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, consultant for, associated with, or in any manner connected
with, lend Meneough’s name or any similar name to, lend Meneough’s credit to or
render services or advice to, any business, corporation, company, limited
liability company, partnership, entity or other person engaged in the
subscription or membership fulfillment services or other services and products
competitive with the activities of Company (collectively, the “Restricted
Activities”), including, without limitation, the companies listed in Exhibit A
hereto; provided, that Meneough may purchase or otherwise acquire up to (but not
more than) one percent (1%) of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended;
 
ii.           at any time before February 1, 2013, whether for Meneough’s own
account or the account of any other person, solicit, employ, or otherwise engage
as an employee, independent contractor, or otherwise, any person who is then
currently employed by Company or was so employed within six months prior
thereto, or in any manner induce or attempt to induce any employee of Company to
terminate their employment with Company;
 
iii.           at any time before February 1, 2013, whether for Meneough’s own
account or the account of any other person, directly or indirectly solicit a
customer or client to the detriment of Company, or otherwise interfere with
Company’s relationship with any existing customer of Company.
 
f.           Acknowledgements. Meneough acknowledges and agrees that (i) all
restrictions contained herein are necessary, valid and reasonable with respect
to time and geographical area, (ii) are necessary to protect the legitimate
business interests of Company, (iii) he has no intention of engaging in any
Restricted Activities (as defined above) or otherwise competing with Company
within the limitations set forth in this Agreement, (iv) he has received
valuable and adequate consideration for entering into this Agreement, and (v)
the restrictions set forth in this Agreement will not adversely affect his
ability to earn a livelihood.
 
g.           Remedies.  Meneough acknowledges and agrees that any breach of the
covenants contained in this Agreement will result in immediate and irreparable
injury to Company, the amount of which would be extremely difficult to
ascertain.  In the event of a breach of this Agreement by Meneough, then Company
shall be entitled to preliminary, temporary and permanent injunctive relief to
restrain Meneough from continuing such breach.  If Company seeks and obtains
injunctive relief and/or seeks and obtains monetary damages or other relief,
Meneough shall pay Company its reasonable legal and attorney’s fees and costs
incurred by it in connection with such action.  If Company seeks to obtain
injunctive relief and/or seeks to obtain monetary damages or other relief and is
unsuccessful in obtaining such injunctive, monetary or other relief, Company
shall pay Meneough his reasonable legal and attorney’s fees and costs incurred
by Meneough in connection with defending any such action.  Meneough agrees that
in addition to any equitable relief Company may obtain in the event of a breach
of this Agreement, Company shall be entitled to institute and prosecute
proceedings, either in law or in equity, to obtain damages from Meneough for any
breach of this Agreement.  If Meneough violates this Section, the term of the
Restricted Period will be extended by that number of days which is equal to the
aggregate number of days during which, at any time, Meneough committed any such
violation.
 
-6-
 
 
h.           Disclosure.  Meneough and Company agree that it is important for
any prospective employer to be aware of this Agreement, so that disputes
concerning this Agreement can be avoided in the future.  Therefore, the Meneough
agrees that Company may forward a copy of this Section 5 (and any related
Exhibit to this Agreement) to any future prospective or actual employer of
Meneough, and Meneough releases Company from any claimed liability or damage
caused to Meneough by virtue of Company’s act in making that prospective or
actual employer aware of this Section 5 (and any related Exhibit to this
Agreement).
 
6.           Execution.  Meneough acknowledges and agrees Meneough was given
this Agreement on August 11, 2011 and that Meneough has had at least twenty-one
(21) calendar days to review this Agreement.  The parties agree this Agreement
shall not be effective until the expiration of seven (7) calendar days after it
is executed by Meneough if Meneough has not revoked Meneough’s acceptance
hereof, and during that seven (7) day period Meneough may revoke Meneough’s
acceptance of this Agreement.  If Meneough chooses to revoke Meneough’s
acceptance of this Agreement, Meneough must notify General Counsel, AMREP
Corporation, 300 Alexander Park, Suite 204, Princeton, NJ 08540, in writing,
marked “Personal and Confidential,” delivered no later than seven (7) calendar
days after Meneough signs this Agreement.  Meneough acknowledges and agrees
that, if not revoked, this Agreement shall become final and binding upon
expiration of said seven (7) calendar day period and the “Effective Date” of
this Agreement shall be the first day following said seven (7) day period (for
example, if Meneough executed this Agreement on August 11, 2011, and did not
revoke Meneough’s acceptance, the Effective Date would be August 18, 2011).  If
Meneough does not return this signed Agreement within the above-referenced
twenty-one (21) calendar day period, Company will consider Meneough’s non-action
a refusal to agree to the terms of this Agreement and, therefore, that this
Agreement is of no effect.
 
7.           Knowing and Voluntary.  By execution of this Agreement, Meneough
expressly waives any and all right to claims under the Age Discrimination in
Employment Act of 1967 (ADEA), as amended by the Older Workers Benefit
Protection Act, and: (i) Meneough acknowledges that Meneough’s waiver of rights
or claims arising under the ADEA is in writing and is understood by Meneough;
(ii) Meneough understands that, by execution of this Agreement, Meneough does
not waive any rights or claims that may arise after the date Meneough executed
this waiver; (iii) Meneough acknowledges that the waiver of Meneough’s rights on
claims under the ADEA is in exchange for the consideration outlined above, which
is in excess of any severance or other benefits which Meneough may be entitled
to receive under the policies of Company in connection with the termination of
Meneough’s employment with Company; (iv) Meneough acknowledges and agrees that
he has been given 21 days to consider this Agreement (though he need not use all
of this time if he desires not to do so) and that he has been advised, by this
Section, to consult with an attorney and any economic advisors of Meneough’s
choice (at Meneough’s own expense) prior to signing this Agreement and, to the
extent desired, Meneough has done so; and (v) Meneough acknowledges that he has
voluntarily entered into this waiver and Agreement of his own free will based
only upon the terms and conditions set out herein.
 
-7-
 
 
8.           Waiver of Other Compensation.  Except as set forth in this
Agreement, Meneough waives any compensation, benefits or rights that may have
accrued in his capacity as an employee, contractually or otherwise, including,
without limit, any right to any salary, fees or benefits or to participate in
any compensation plans, severance programs, benefits or arrangements of Company.
 
9.           Release by Company.  In consideration of the covenants and
obligations of Meneough herein, including the release provided in Paragraph 4
above, Company hereby releases and agrees not to sue Meneough with respect to
any and all Claims and waives all Claims against Meneough, to the extent such
Claims were known or could have been known by Company and its Releasees, which
have arisen or could have arisen in any manner as of the date hereof; provided
that the foregoing shall not release any claim arising from fraud or criminal
misconduct.
 
10.           Severability and Reformation.  The covenants, provisions and
sections of this Agreement will be severable and, in the event that any portion
of this Agreement is held to be unlawful or unenforceable, the same will not
affect any other portion of this Agreement, and the remaining terms and
conditions or portions thereof will remain in full force and effect.  This
Agreement will be construed in such case as if such unlawful or unenforceable
portion had never been contained in this Agreement.  Moreover, covenants will be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against Meneough.
 
11.           Miscellaneous.
 
a.           Meneough may not assign his duties hereunder to any other
person.  Meneough agrees that, provided Company has made the payments pursuant
to Section 2(a) hereof, the provisions of Section 5 of this Agreement will
survive the termination of this Agreement.  Company may assign its rights under
this Agreement to any other entity in its sole discretion.
 
b.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement.  Facsimile copies and photocopies of
signatures may be accepted as originals.
 
-8-
 
 
c.           No alterations, amendments, changes or additions to this Agreement
will be binding upon either Company or Meneough unless reduced to writing and
signed by the parties hereto.  The failure of Company to object to any conduct
or violation of any of the covenants made by Meneough under this Agreement will
not be deemed a waiver by Company of any rights or remedies Company may have
under this Agreement.
 
d.           Meneough is fully aware of his right to discuss any and all aspects
of this Agreement with an attorney other than Company’s counsel and Meneough
further acknowledges that he has carefully read and fully understands all of the
provisions of this Agreement and that Meneough, in consideration for the
compensation set forth herein, is voluntarily entering into this Agreement.
 
e.           Meneough represents and acknowledges that in executing this
Agreement, Meneough does not rely and has not relied upon any representation or
statement made by Company or its counsel with regard to the subject matter,
basis or effect of this Agreement, other than those contained in this Agreement.
 
f.           This Agreement constitutes the entire understanding between
Meneough and Company and, supersedes all prior oral or written communications,
proposals, representations, warranties, covenants, understandings or agreements
between Meneough and Company relating to the subject matter of this Agreement.
 
g.           This Agreement shall be governed by and construed in accordance
with the laws of the state of Florida.  Any action to enforce this Agreement
shall be brought in state court in Flagler County or in the federal courts for
the Middle District of Florida and the parties hereby consent to the
jurisdiction of such courts.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior understandings, whether oral or
written.
 
h.           In connection with any litigation arising out of the enforcement or
interpretation of this Agreement, the prevailing party hereto shall be entitled
to recover from the other all costs, expenses, and fees incurred by such
prevailing party hereto, including, but not limited to, reasonable attorneys’
costs, expenses, and fees, whether at trial, on appeal, or in bankruptcy.
 
[SIGNATURE PAGE FOLLOWS]
 

 
-9-
 
 



 
MENEOUGH HEREBY ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, CONSISTING OF
ELEVEN (11) PAGES (INCLUDING THIS SIGNATURE PAGE AND EXHIBIT A), AND ELEVEN (11)
SECTIONS, FULLY UNDERSTANDS AND ACCEPTS ALL THE TERMS, AND UNDERSTANDS THAT THIS
IS A VOLUNTARY AND COMPLETE RELEASE AND BAR TO ANY CLAIM OR ACTION OF ANY KIND
BASED ON ANY ALLEGED DAMAGE CAUSED BY OR RESULTING FROM OR OCCURRING IN THE
COURSE OF HIS EMPLOYMENT BY COMPANY AND/OR THE TERMINATION OF THAT EMPLOYMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date(s) indicated.
 
   /s/  John F. Meneough               
John F. Meneough


Dated: August 16, 2011






PALM COAST DATA LLC


By:      Bryan R. Carr                    
Title:     SVP - CFO                       
Dated: August 11, 2011

 
-10-
 
 

EXHIBIT A


LIST OF COMPANIES


CDS Global / Hearst
Time Customer Service / Time, Inc
Strategic Fulfillment Group
ESP Computer Services
ICN – International Computer Network
Publishers Service Associates
PMG Data Services
Publisher’s Creative Services
Starrcorp.com
Fulco, Inc
ARGI
Pro Circ
CSI – Circulation Specialist Inc.
Mast and Company
PCD Clients as of August 1, 2011



- 11 -
 
